DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 6/24/19, the following is a non-final first office action. Claims 1, 14, 16, and 29 are amended. Claims 1-30 are pending in this application and are rejected as follows. The previous office action has been modified to reflect claim amendments.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-28 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With regard to the present claims 1-28, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.
In addition, the claim recites a judicial exception. The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for storage, access, analysis and communication of electronic purchase records, which are concepts performed in the human mind (including and observation, evaluation, judgement or opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea.
Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of storing, accessing, analyzing, and communicating payment information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing payment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of storing, accessing, analyzing, and communicating payment information in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 15-18, 20-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al (US 8533054), and further in view of Wilkinson et al (US 20170364860 A1).

As per claim 1, Haney et al discloses:

storing, in memory, information related to the purchased item, the information including an indication that: (1) the purchased item belongs to the first customer, and (ii) the purchased item is an item of a product that is associated with a particular merchant on an e-commerce platform, (Haney (15) The computing device 103a and data. _ 136 may be considered as a data center. In one embodiment, the data center facilitates an online forum that allows users to sell and buy. or products within one geographic region or marketplace. Within the same data center or a separate data center, other forum(s) that allow users to sell and buy in a different geographic region or marketplace may be implemented; (53) In another embodiment, the seller is a passive participant and has not made arrangements, in advance, to offer its products in the second marketplace. In one arrangement, a third party, such as the proprietor or owner of the online forums, buys the product from the seller under the terms of the second market, which is the local marketplace of the seller. The third party then immediately resells the product internally to the buyer at the first marketplace...; ALSO SEE (60)); 

responsive to detecting the association between the second customer and the product: determining a first cost associated with shipping the purchased item from the first customer to the second customer; determining a second cost associated with at least one of: (i) shipping the purchased item from the first customer to the particular merchant, and (ii) shipping a new item of the product from the particular merchant to the second customer;  determining, based on a comparison between the first cost and the second cost, to enable shipping,  ((53) In another embodiment, the seller is a passive participant... In one arrangement, a third party, such as the proprietor or owner of the online forums, buys the product from the seller under the terms of the second market, which is the local marketplace of the seller. The third party then immediately RAs the product internally to the buyer at the first marketplace. The third party then directs the seller with shipping instructions to ship the product to the buyer, where the seller is compensated for additional shipping expenses than those charged by the seller to the buyer...; (54) In a different arrangement, the seller may have arranged with the third party to fulfill shipping of the seller's inventory to a buyer in a first or local marketplace with respect to the buyer. Accordingly, the third party maintains and controls the seller's product inventory in a second marketplace including fulfilling orders by picking products from inventory, packaging the products, and shipping the products to a buyer of the first marketplace from the third party's location. Therefore, when the third party facilitates the sale of the product to a buyer in the first marketplace, the third party can determine a reasonable price and shipping terms and provide the seller an agreed upon or further compensated portion of the sales. (as compared to a sales  between a local buyer and seller in the first marketplace; ALSO SEE (54) In a different arrangement, the seller may have arranged with the third party to fulfill shipping of the seller's inventory to a buyer in a first or local marketplace with respect to the buyer. Accordingly, the third party maintains and controls the seller's product inventory in a second marketplace including fulfilling orders by picking products from inventory, packaging the products, and shipping the products to a buyer of the first marketplace from the third party's location. Therefore, when the third party facilitates the sale of the product to a buyer in the first marketplace, the third party can determine a reasonable price and shipping terms and provide the seller an agreed upon or further compensated portion of the sales price (as compared to a sales price between a local buyer and seller in the first marketplace);

Haney et al does not disclose the following limitations, however, Wilkinson et al discloses:

receiving, from a first customer device that is associated with a first customer, an indication that the first customer intends to return a purchased item, (Wilkinson et al [0252] In some embodiments, systems and methods are provided for handling RAN requests. In some embodiments, a retailer system provides a and tools to facilitate reverse logistics by the original customer. The may facilitate the reselling of items the customer wants to RO to customers with value vectors that point to an affinity for the product. In some embodiments, the reverse logistic service may be offered for product categories with high rates and may limit the handling of fragile items. The item may be directly transferred from the original buyer to the second buyer without going through the retailer. In some embodiments, the may match sellers and buyers in a local area such that the product may be tendered in-person. In some embodiments, a customer that resells the item to another customer instead of RNS the item is offered a reduction in price or credit as an incentive.) detecting, from a second customer device that is associated with a second customer, an association between the second customer and the product, (Wilkinson et al, [0180] In step 1803, the system selects a Cs from the plurality of customers based on the partiality vectors of the MNS...In some embodiments, the Cs is selected by comparing the customer partiality vectors of the Ls with vectorized product characterizations with the return item(s).).

to enable shipping in which a network communication to an external shipping provider via an application programming interface (API) is used to facilitate the shipping of the purchased item from the first customer to the second customer, thereby avoiding two network communications each using the API to ship the purchased item back to the particular merchant an then from the particular merchant to the second customer, (Wilkinson et al [0234] In some embodiments, after step 2502, the system may present the available return options to the customer via the customer user interface. For example, the user interface may provide instructions to return the item in-store, instructions to print a return mailing label, and/or a link to the resell program user interface. If the customer elects to participate in the resell program, the process may proceed to step 2503);

responsive to determining to enable the shipping from the first customer to the second customer, transmitting content for display on the second customer device, the content comprising an offer for a sale of the purchased item to the second customer, (Wilkinson [0250] If the item being returned is determined to be eligible for the resell program in step 2602, the process proceeds to step 2621 and the system matches the product with potential buyers in the area. In some embodiments, the product may be matched to profiles and/or vectors of potential buyers within a geographic region associated with the first customer. In some embodiments, the matched buyer(s) may generally comprise customers who are determined to be likely to purchase the product from the original customer. In step 2622, the system displays one or more potential buyers who are determined to be good matches to the product in step 2621. In step 2623, the first customer contacts a potential buyer. In some embodiments, the system may provide a user interface through which sellers and buyers in the resell program may communicate with each other; [0251] In step 2624, the system determines whether the potential buyer accepts the first customer's offer to resell the product. In some embodiments, the acceptance may be indicated by the first customer and/or the second customer);

receiving, from the second customer device, a request to buy the purchased
item, (Wilkinson et al [0251] In step 2624, the system determines whether the potential buyer accepts the first customer's offer to resell the product. In some embodiments, the acceptance may be indicated by the first customer and/or the second customer. In step 2631, the customers arrange for a method and/or location for the transfer… In step 2634, the system issues an incentive to the original customer. In some embodiments, the program incentive may comprise cash, store credit, gift card, digital currency, discount for future purchase, loyalty program points, etc.);

responsive to receiving the request to buy the purchased item, transmitting the network communication to the external shipping provider via the API to facilitate the shipping of the purchased item from the first customer to the second customer, thereby avoiding the two network communications each using the API to ship the purchased item back to the particular merchant and then from the particular merchant to the second customer, (Wilkinson et al [0234] In some embodiments, after step 2502, the system may present the available return options to the customer via the customer user interface. For example, the user interface may provide instructions to return the item in-store, instructions to print a return mailing label, and/or a link to the resell program user interface. If the customer elects to participate in the resell program, the process may proceed to step 2503);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson et al in the systems of Haney et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Haney does not disclose the following limitations, however, Wilkinson et al discloses:

determining the first cost comprises determining a first distance between the first customer and the second customer; determining the second cost comprises determining a second distance between the first customer and the particular merchant, and determining a third distance between the particular merchant and the second customer; and the comparison between the first cost and the second cost comprises a comparison between the first distance and a sum of the second distance and the third distance.

However, Wilkinson (US 20170364860 A1) discloses in [0214] By one approach, the location 2132 can be a location for the store. As such, whether a return or exchange action, the delivery agent 2120 can travel between...locations 2130, 2132 to complete the transaction. By another approach, the location 2132 can be a location of the customer 2124 and the third location 2136 can be a location for the store. More specifically, the customer 2124 can make a separate purchase request for the item 2128 either with the coordinating entity control circuit 2118 or a system associated therewith. The coordinating entity 2116 can then determine that the location 2132 of the customer 2124 is within a predetermined SNR of the...location 2130. In response to a positive determination, the coordinating entity 2116 can instruct the delivery agent 2120 to deliver 2316 the item 2128 to the customer 2124 at the location 2132 rather than a location of the store. In this case, the coordinating entity 2116 can further instruct the delivery agent 2120 to retrieve 2310 the exchange item 2134 from the third location 2136 and deliver 2314 the exchange item 2134 to the RS location 2130.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson et al in the systems of Haney et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Haney et al discloses:

determining the first cost comprises receiving a first price for shipping the purchased item from the first customer to the second customer; determining the second cost comprises receiving a second price for shipping the purchased item from the first customer to the particular merchant, and a third price for shipping the new item of the product from the particular merchant to the second customer; and the comparison between the first cost and the second cost comprises a comparison between the first price and a sum of the second price and the third price, (comprises a comparison between the first price and a sum of the second price and the third price, ((53). IN one arrangement, a third party, such as the proprietor or owner of the online forums, buys the product from the seller under the terms of the second market, which is the local...the seller. The third party then immediately RAN the product internally to the buyer at the first. | _.. The third party then directs the seller with shipping instructions to ship the product to the buyer, where the seller is compensated for additional shipping expenses than those charged by the seller to the buyer...; (54) In a different arrangement, the seller may have arranged with the third party to fulfill shipping of the seller's inventory to a buyer in a first or local marketplace with respect to the buyer. Accordingly, the third party maintains and controls the seller's product inventory in a second marketplace including fulfilling orders by picking products from inventory, packaging the products, and shipping the products to a buyer of the first marketplace from the third party's location. Therefore, when the third party facilitates the sale of the product to a buyer in the first marketplace, the third party can determine a reasonable _ and shipping terms and provide the seller an agreed upon or further compensated portion of the sales 8 (as compared to a sales o between a local buyer and seller in the first marketplace));)

As per claim 5, Haney et al discloses:

wherein the second cost is further associated with repackaging the purchased item, ((54) In a different arrangement, the seller may have arranged with the third party to fulfill shipping of the seller's inventory to a buyer in a first or local marketplace with respect to the buyer. Accordingly, the third party maintains and controls the seller's product inventory in a second marketplace including fulfilling orders by picking products from inventory, the products, and shipping the products to a buyer of the first marketplace from the third party's location. Therefore, when the third party facilitates the sale of the product to a buyer in the first marketplace, the third party can determine a reasonable and shipping terms and provide the seller an agreed upon or further compensated buyer. Accordingly, the third party maintains and controls the seller's product inventory in a second marketplace including fulfilling orders by picking products from inventory, packaging the products, and shipping the products to a buyer of the first marketplace from the third party's location. Therefore, when the third party facilitates the sale of the product to a buyer in the first marketplace, the third party can determine a reasonable _ and shipping terms and provide the seller an agreed upon or further compensated portion of the sales 8 (as compared to a sales o between a local buyer and seller in the first marketplace));

As per claim 6, Haney et al does not disclose, however Wilkinson et al discloses: wherein the comparison between the first cost and the second cost comprises a comparison between a predetermined threshold and a result of subtracting the first cost from the second cost, (Wilkinson et al, (180) In some embodiments, the alignment between the first and second customer and/or the item and the second customer may be determined by adding, Cs multiplying, or dividing the magnitudes of the corresponding vectors. For example, an alignment score between a customer and a product may be determined by TS the magnitude of each the customer vector from the magnitude of the associated product characterization vector).

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Haney et al does not disclose, however Wilkinson et al discloses: wherein receiving the indication that the first customer intends to return the purchased item comprises: transmitting additional content for display on the first customer device, the additional content comprising an option to return the purchased item; and receiving, from the first customer device, a message comprising the indication that the first customer intends to return the purchased item: (Wilkinson et al, [0252] In some embodiments, systems and methods are provided for handling requests. In some embodiments, a retailer system provides a platform and tools to facilitate reverse logistics by the original customer. The platform may facilitate the reselling of items the customer wants to...customers with value vectors that point to an affinity for the product. In some embodiments, the reverse logistic service may be offered for product categories with high rates and may limit the handling of fragile items. The item may be directly transferred from the original buyer to the second buyer without going through the retailer. In some embodiments, the platform may match sellers and buyers in a local area such that the product may be tendered in-person. In some embodiments, a customer that resells the item to another customer instead of Fee the item is offered a reduction in price or credit as an incentive).

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Haney et al discloses:

wherein detecting the association between the second customer and the product comprises receiving an indication that the second customer has navigated to an online store associated with the particular merchant, ((21) In some embodiments, the inventory data 166 further includes information about the quantity 170 of the items 169 that the user has in inventory or has sold. Also, the inventory data 166 includes item specifications 179 that include information about the dimensions and weight of the item 169, which may be relevant for shipping purposes as well as for displaying on corresponding item detail pages 173. The inventory data 166 also includes shipment tracking data 176 regarding the current location of a shipment of the item 169 or plurality of items 169. In addition, the inventory data 166 includes distribution data 178 regarding where the items 169 are located or being offered for sale).

As per claim 9 Haney et al discloses:

wherein detecting the association between the second customer and the product further comprises receiving an indication that the second customer has navigated to a page of the online store associated with the product. ((21) In some embodiments, the inventory data 166 further includes information about the quantity 170 of the items 169 that the user has in inventory or has sold. Also, the inventory data 166 includes item specifications 179 that include information about the dimensions and weight of the item 169, which may be relevant for shipping purposes as well as for displaying on corresponding item detail pages 173. The inventory data 166 also includes shipment tracking data 176 regarding the current location of a shipment of the item 169 or plurality of items 169. In addition, the inventory data 166 includes distribution data 178 regarding where the items 169 are located or being offered for sale). As per claim 10 Haney et al discloses:

wherein the content for display on the second customer device further comprises an offer for a sale of the new item of the product to the second customer, ((21) In some embodiments, the inventory data 166 further includes information about the quantity 170 of the items 169 that the user has in inventory or has sold. Also, the inventory data 166 includes item specifications 179 that include information about the dimensions and weight of the item 169, which may be relevant for shipping purposes as well as for displaying on corresponding item detail pages 173. The inventory data 166 also includes shipment tracking data 176 regarding the current location of a shipment of the item 169 or plurality of items 169. In addition, the inventory data 166 includes distribution data 178 regarding where the items 169 are located or being offered for sale).

As per claim 11, Haney et al does not disclose the following, however, Wilkinson et al discloses further comprising: transmitting additional content for display on a merchant device that is associated with the particular merchant, the additional content comprising an option to permit shipping the purchased item from the first customer to another customer, (Wilkinson et al [0252] In some embodiments, systems and methods are provided for handling requests. In some embodiments, a retailer system provides a platform and tools to facilitate reverse logistics by the original customer. The platform may facilitate the reselling of items the customer wants to...customers with value vectors that point to an affinity for the product. In some embodiments, the reverse logistic service may be offered for product categories with high rates and may limit the handling of fragile items. The item may be directly...reverse logistics by the original customer. The platform may facilitate the reselling of items the customer wants to...customers with value vectors that point to an affinity for the product. In some embodiments, the reverse logistic service may be offered for product categories with high rates and may limit the handling of fragile items. The item may be directly transferred from the original buyer to the second buyer without going through the retailer. In some embodiments, the platform may match sellers and buyers in a local area such that the product may be tendered in-person. In some embodiments, a customer that resells the item to another customer instead of Fee the item is offered a reduction in price or credit as an incentive.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the following limitations are not specifically disclosed however the combination of Haney et al and Wilkinson et al disclose detecting from a first and second customer..., determining a first and second cost..., determining, based on a comparison between the first cost and the second cost..., and transmitting additional content for display on the second customer device as shown above in the rejected claims.

Although Haney et al and Wilkinson et al don’t specifically disclose the aforementioned limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of the invention a third and fourth time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 16, this claim recites similar limitations to those disclosed in independent claim 1 and is therefore rejected for similar reasons.

As per claim 17, please see the rejection of claim 2.

As per claim 18, please see the rejection of claim 3.

As per claim 20, please see the rejection of claim 5.

As per claim 21, please see the rejection of claim 6.

As per claim 22, please see the rejection of claim 7.

As per claim 23, please see the rejection of claim 8.

As per claim 24, please see the rejection of claim 9.

As per claim 25, please see the rejection of claim 10.

As per claim 26, please see the rejection of claim 11.

As per claim 30, please see the rejection of claim 15.

Claims 4, 12-14, 19, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al (US 8533054), and further in view of Wilkinson et al (US 20170364860 Al), and further in view of Antony et al (US 7617133 B1).

As per claim 4, Haney et al does not disclose the following, however, Antony et al discloses:

determining the first cost comprises determining the first cost based on a record of customer shipping locations stored in memory, the record of customer shipping locations comprising at least one of: (i) a shipping location of the first customer, and (ii) a shipping location of the second customer; and determining the second cost comprises determining the second cost based on: (i) a record of merchant shipping locations stored in memory, the record of merchant shipping locations comprising a shipping location of the particular merchant, and (ii) the record of customer shipping locations, (Antony et al , Abstract, “Techniques are described for automatically and dynamically determining how to handle items being returned from customers while the items are in transit. Various factors may be considered to determine appropriate item return handling, including by assessing current conditions at the time of the determination. In addition, the dynamic item return handling may include selecting one of various potential return destinations for each item being returned and one of various types of return routing for the return. In some situations, the item return handling is performed for an item being returned from a customer while the item is at an intermediate shipping Rn such as a selected location to which the customer was directed to send the item. This abstract is provided to comply with rules requiring an abstract, and with the intention that it will not be used to interpret or limit the scope or meaning of the claims).

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Antony in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Haney et al does not disclose the following, however, Antony et al discloses:

further comprising: receiving, from the first customer device, a condition of the purchased item, wherein the additional content further comprises the condition of the purchased item, (Antony, (23) While not illustrated here, the return processing for an item may further involve a variety of types of activities after the item is sent to the dynamically selected return destination. For example, in SOON to the types of return processing capabilities previously noted, on activities in regard to the item return handling may also be performed, such as activities of a DC or RPL to subsequently forward a returned item to another customer, a DC, an RPL, an item supplier location, or other destination. Similarly, a variety of types of SRONSRS! activities could be performed at intermediate shipping locations before forwarding items on to final return destinations (e.g., to verify package contents or external conditions In Ce given that the determination of a return destination for the item at BMC 1 is performed in this example in a dynamic manner while the item is at BMC 1, it will be appreciated that distinct returns of the same item by Customer 3 at different times (e.g., separated by an hour or a day) may produce different dynamically selected final return destinations at BMC 1 based on changing)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Antony in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Haney does not disclose wherein receiving the condition of the purchased item comprises receiving an image of the purchased item, However, Wilkinson discloses in ([0003] Various shopping paradigms are known in the art. One approach of long-standing use essentially comprises displaying a variety of different goods at a shared physical location and allowing consumers to view/experience those offerings as they wish to thereby make their purchasing selections. This model is being increasingly challenged due at least in part to the logistical and temporal inefficiencies that accompany this approach and also because this approach does not assure that a best suited to a particular consumer will in fact be available for that consumer to purchase at the time of their visit).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson et al in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Haney et al doesn’t disclose transmitting additional content for display on the first customer device, the additional content comprising a shipping label for shipping the item from the first customer to the second customer, however, Antony discloses in: (26) ... Information provided to a customer regarding how to perform an item return may include information on how and where to ship the item to a selected intermediate shipping location (e.g., by a label on a Web page that the customer can print and use for the item return... the customer may further include information to be used by the merchant or other entity performing the return processing (e.g., an RMA number, information about the reasons for an item return for dynamically provided information, etc.), such as by including the information on the … label or with other information to be included with the item return. If so, information included on the label or that is otherwise accessible at the intermediate shipping location may be used as part of the dynamic determination of a final return destination for the item.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson et al and Antony et al n the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, please see the rejection of claim 4.

As per claim 27, please see the rejection of claim 12. As per claim 28, please see the rejection of claim 13.

 As per claim 29, please see the rejection of claim 14. 
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
With regard to the 101 rejection, Applicant respectfully disagrees and notes that “the amended claims are directed to solving a problem that only exists in computer networks: dynamically reducing the number of network communications involving an application programming interface (API), thereby avoiding unnecessary API calls / unnecessary transmissions over a network to a shipping provider's computer system. The number of network communications involving an API can be dynamically reduced in half depending upon the outcome of a novel cost calculation / comparison”.  Applicant further adds disagrees that  “the claims are not integrated into a practical application” as stated in the office action since, according to Applicant, there is an improvement in the functioning of the computer, and the amended claims recite subject matter that improves computer functionality”. However, Examiner disagrees.  The claims at issue here do not require an arguably inventive device or technique, unlike the claims at issue in DDR Holdings.  The use of generic computer elements like a customer device do not alone transform an otherwise abstract idea into patent-eligible subject matter.  (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)).  In addition, the API interface is merely software.  Furthermore, to  the  extent  that FairWarning suggests that its claimed invention recites a technological advance relating to accessing and combining disparate information sources, its claims do not recite any such improvement. Rather, the claimed invention is directed to the broad concept of monitoring shipping data. The claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer [technology].” DDR Holdings, 773 F.3d at 1257. At most, the claims require that these processes be executed on a generic computer. 
Furthermore, Applicant has amended the claims to overcome the present office action.  However, after re-evaluating prior art used, examiner has made new citations which read on newly amended clams.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 574-272-6734. The examiner can normally be reached on Monday-Friday Sam-5:30pm:.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax shone number for the organization where this application or proceeding is assigned is 571-273-8300,
Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR} system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 {toll-free}. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-746-9199 ( N USA OR CANADA} or 574-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900. 

June 8, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628